             Case 2:18-cv-01859-JEO Document 12 Filed 01/10/19 Page 1 of 2                             FILED
                                                                                              2019 Jan-10 PM 03:43
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


SUSAN ISMAIL,

                   Plaintiff,

         -v-                                         Civil Action No.: 2:18-cv-01859-JEO

PHILLIPS & COHEN, ASSOCIATES, LTD.;
CITIBANK N.A.

                   Defendants.



                                DEFENDANT CITIBANK, N.A.’S
                                   RULE 7.1 STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Defendant Citibank, N.A. certifies that it is a non-governmental corporate party, owned

by Citigroup, Inc., a publicly traded corporation. Defendant Citibank believes that the outcome of

these proceedings will not substantially affect Citigroup’s stock, equity, or debt.



Dated: January 10, 2019                            Respectfully submitted,

                                                   By: /s/ Danielle K. Greco
                                                   Danielle K. Greco
                                                   TROUTMAN SANDERS LLP
                                                   305 Church at North Hills Street, Suite 1200
                                                   Raleigh, NC 27609
                                                   T: 919.835.4147
                                                   F: 919.835.4101
                                                   Email: Danielle.greco@troutman.com




37554681v1
             Case 2:18-cv-01859-JEO Document 12 Filed 01/10/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 10th day of January 2019, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will then send a

notification of such filing to counsel of record.



                                                         /s/ Danielle K. Greco
                                                        Danielle K. Greco

                                                        TROUTMAN SANDERS LLP
                                                        Attorneys for Defendant
                                                        Citibank, N.A.




                                                    2
37554681v1
